Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 192 filed 01/15/19                PageID.7590      Page 1 of
                                      1

                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                               __________________________


  LEAGUE OF WOMEN VOTERS
  OF MICHIGAN, et al.,,

                Plaintiffs,

  v.                                                        Case No. 2:17-cv-14148

  JOCELYN BENSON, in her official                           HON. ERIC L. CLAY
  capacity as Michigan                                      HON. GORDON J. QUIST
  Secretary of State, et. al.,                              HON. DENISE PAGE HOOD

              Defendants.
  __________________________/

                                             ORDER

         The Intervenors have filed an Emergency Motion to Stay Trial [ECF No. 183] and an Ex

  Parte Motion for Expedited Briefing on Emergency Motion to Stay Trial [ECF No. 184] .

         The Court, having considered Intervenors’ Ex Parte Motion and being duly advised,

  GRANTS the motion [ECF No. 184]. Plaintiffs and the Secretary shall respond to the Intervenors’

  Motion to Stay by January 17, 2019. The Intervenors shall reply by January 18, 2019.

         IT IS SO ORDERED.



  Dated: January 15, 2019                                    /s/ Gordon J. Quist
                                                     Signed for and on behalf of the panel:
                                                     HONORABLE GORDON J. QUIST
                                                     United States District Judge
                                                     HONORABLE ERIC L. CLAY
                                                     United States Circuit Judge
                                                     HONORABLE DENISE PAGE HOOD
                                                     United States District Judge
